Name: Commission Regulation (EEC) No 2793/89 of 15 September 1989 re-establishing the levying of customs duties on cortisone, hydrocortisone, prednisone, prednisolone and acetates of cortisone or hydrocortisone, falling within CN codes 2937 21 00 and 2937 29 10, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: health;  tariff policy
 Date Published: nan

 No L 269/22 Official Journal of the European Communities 16. 9 . 89 COMMISSION REGULATION (EEC) No 2793/89 of 15 September 1989 re-establishing the levying of customs duties on cortisone, hydrocortisone, prednisone, prednisolone and acetates of cortisone or hydrocortisone, falling within CN codes 2937 21 00 and 2937 29 10, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of cortisone, hydrocortisone, prednisone, prednisolone and acetates of cortisone or hydrocortisone, falling within CN codes 2937 21 00 and 2937 29 10, the individual ceiling was fixed at ECU 700 000 ; whereas, on 14 July 1989, imports of these products into the Community, originating in China, reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of Customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 19 September 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4257/88 shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.0370 2937 21 00 Cortisone, hydrocortisone, prednisone (dehydrocortisone) and prednisolone (dehydrohydrocortisone) 2937 29 10 Acetates of cortisone or hydrocortisone Article 2 This Regulation shall enter into force on the third day following its publication in tNe Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1989. For the Commission Christiane SCRIVENER Ã ember of the Commission (') OJ No L 375, 31 . 12. 1988, p. 1